J-S68003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 CHARLES DANIEL LLOYD                      :
                                           :
                    Appellant              :    No. 1469 WDA 2017

        Appeal from the Judgment of Sentence September 12, 2017
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0008103-2016


BEFORE:    SHOGAN, J., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY SHOGAN, J.:                         FILED FEBRUARY 11, 2019

      Appellant, Charles Daniel Lloyd, appeals from the judgment of sentence

entered following his convictions of multiple drug offenses and crimes related

to his arrest. We affirm the convictions but vacate the judgment of sentence

and remand for resentencing.

      The trial court set forth the underlying facts of this case as follows:

             On June 12, 2016, City of Pittsburgh Police Officer
      Christopher Mosesso was on patrol in the eastern section of
      Pittsburgh. (T. pp. 4-5). A little before noon, Officer Mosesso
      came into contact with a green minivan that exhibited numerous
      Vehicle Code violations, including lack of emission sticker,
      windshield obstructions, a loud exhaust, and a low-hanging
      exhaust system. (T. p. 5). Officer Mosesso effectuated a traffic
      stop of the vehicle. (T. p. 6). Upon approaching the vehicle,
      Officer Mosesso noticed [Appellant] moving around in the middle
      of the van. (T. p. 6). [Appellant] was seated in a bucket seat on
      the passenger side of the middle row of the van. (T. p. 6). As the
      operator of the vehicle stopped in a manner that was impeding
      traffic, he instructed the driver to pull through the intersection and
      pull over. (T. pp. 8-9). While he was giving these instructions to
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S68003-18


      the driver, he noticed [Appellant] moving his left arm in the center
      area between the two bucket seats. (T. p. 9).

             When Officer Mosesso again approached the vehicle, he
      asked for identifying information for all of the passengers of the
      vehicle. (T. p. 9). [Appellant] provided two false names to him.
      (T. p. 9). While Officer Mosesso was conducting a check of the
      second name, he observed [Appellant] become very agitated and
      defensive with other officers who had arrived on scene. (T. pp.
      10-11). Given his combative nature, [Appellant] was detained.
      (T. p. 11). While he was being detained, he struck and kicked the
      two other police officers. (T. pp. 11-12). At this point, considering
      [Appellant’s] behavior and furtive movements while he was in the
      van, Officer Mosesso determined that he was going to conduct a
      wingspan search of the van. (T. p. 14). The wingspan search
      included the area immediately to the left of the seat where
      [Appellant] had been seated, as this was the area where
      [Appellant] had been reaching. (T. pp. 14-15). There Officer
      Mosesso found a bag and a camouflage jacket. (T. pp. 14-15).
      Underneath this camouflage jacket “was a camouflage glove that
      contained three bricks of heroin, two baggies of cocaine, one
      baggie of marijuana, and one baggie of five Xanax bars.” (T. p.
      14). After arrest, these narcotics were sent to the lab for testing.
      (T. p. 46). Ultimately, the lab confirmed the identity of these
      substances. (T. p. 46, Exhibit 3). There was no evidence collected
      that would indicate that [Appellant] was using illegal narcotics.
      (T. pp. 47-48).

Trial Court Opinion, 4/9/18, at 2-3.

      Appellant was arrested and charged with two counts of aggravated

assault, and one count each of possession of a controlled substance with intent

to deliver (“PWID”)-Heroin, possession of a controlled substance (“simple

possession”)-Heroin,   PWID-Cocaine,     simple     possession-Cocaine,     simple

possession-Alprazolam,     resisting   arrest,    false   identification   to   law




                                       -2-
J-S68003-18


enforcement, disorderly conduct, and possession of marijuana.1           Appellant

filed a motion to suppress on December 2, 2016.           The trial court held a

suppression hearing on June 22, 2017. At the conclusion of the hearing, the

trial court granted Appellant’s motion in part and denied it in part.2

       Following the suppression hearing, Appellant proceeded to a stipulated

nonjury trial. At the conclusion of the trial, the trial court found Appellant not

guilty of aggravated assault and possession of Alprazolam.        Appellant was

convicted of all other charges.          On September 12, 2017, the trial court

sentenced Appellant to serve an aggregate term of incarceration of twenty-

four to forty-eight months. This timely appeal followed. Both Appellant and

the trial court have complied with Pa.R.A.P. 1925.

       Appellant presents the following issues for our review:

       I. Whether [Appellant’s] convictions for PWID-Heroin, Possession-
       Heroin, PWID-Cocaine, and Possession-Cocaine can be sustained
       under the theory of constructive possession when the
       Commonwealth failed to prove, beyond a reasonable doubt, that
       [Appellant] had the intent to exercise control over the drugs in
       question?

       II. Whether the trial court erred in not granting [Appellant’s]
       motion to suppress the drug evidence recovered from the minivan
       in which he was a passenger when the Commonwealth failed to
____________________________________________


1 18 Pa.C.S. § 2702(a)(3), 35 P.S. § 780-113(a)(30), 35 P.S. § 780-
113(a)(16), 35 P.S. § 780-113(a)(30), 35 P.S. § 780-113(a)(16), 35 P.S. §
780-113(a)(16), 18 Pa.C.S. § 5104, 18 Pa.C.S. § 4914(a), 18 Pa.C.S. §
5503(a)(1), and 35 P.S. § 780-113(a)(31), respectively.

2 Specifically, the trial court granted Appellant’s motion to suppress as to a
video camera that was discovered in the van and denied the motion as to the
traffic stop.

                                           -3-
J-S68003-18


      demonstrate that the police had reasonable suspicion to believe
      that the minivan was in violation of the Motor Vehicle Code
      provisions in question?

      III. Whether [Appellant’s] sentence is illegal when he is entitled
      to an additional 83 days’ credit for time served from June 22, 2017
      (when [Appellant] was convicted and his bond was revoked by the
      trial court), to September 12, 2017 (when [Appellant] was
      ultimately sentenced by the trial court)?

Appellant’s Brief at 7.

      In his first issue, Appellant argues that there was insufficient evidence

presented to support his convictions of possession with intent to deliver and

simple possession.        Appellant’s Brief at 16-27.   Specifically, Appellant

contends that the Commonwealth did not prove that he constructively

possessed the contraband because it did not establish that Appellant had the

intent to exercise control over the drugs. Id. at 16.

      Our standard of review is well established:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder[’s].   In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt by
      means of wholly circumstantial evidence. Moreover, in applying
      the above test, the entire record must be evaluated and all
      evidence actually received must be considered. Finally, the finder
      of fact while passing upon the credibility of witnesses and the

                                      -4-
J-S68003-18


        weight of the evidence produced, is free to believe all, part or none
        of the evidence.

Commonwealth v. Estepp, 17 A.3d 939, 943-944 (Pa. Super. 2011).

        In order to uphold a conviction of PWID pursuant to 35 P.S. § 780-

113(a)(30), the Commonwealth must prove beyond a reasonable doubt that

the defendant possessed a controlled substance and did so with the intent to

deliver it. Commonwealth v. Aguado, 760 A.2d 1181, 1185 (Pa. Super.

2000) (en banc). “The intent to deliver may be inferred from an examination

of the facts and circumstances surrounding the case.” Commonwealth v.

Conaway, 791 A.2d 359, 362-363 (Pa. Super. 2002).                 “[P]ossession with

intent to deliver can be inferred from the quantity of the drugs possessed and

other    surrounding    circumstances,    such   as   lack   of   paraphernalia   for

consumption.” Commonwealth v. Jones, 874 A.2d 108, 121 (Pa. Super.

2005).    Expert opinion testimony is also admissible “to aid in determining

whether the facts surrounding the possession of controlled substances are

consistent with intent to deliver.” Commonwealth v. Ratsamy, 934 A.2d
1233, 1237 (Pa. 2007).

        Regarding the crime of simple possession of narcotics, 35 P.S. § 780-

113(a)(16) prohibits the following:

        (16) Knowingly or intentionally possessing a controlled or
        counterfeit substance by a person not registered under this act,
        or a practitioner not registered or licensed by the appropriate
        State board, unless the substance was obtained directly from, or
        pursuant to, a valid prescription order or order of a practitioner,
        or except as otherwise authorized by this act.


                                         -5-
J-S68003-18


35 P.S. § 780-113(a)(16).

      Where the contraband a person is charged with possessing is not found

on the defendant, the Commonwealth is required to prove constructive

possession. Commonwealth v. Kirkland, 831 A.2d 607, 611 (Pa. Super.

2003). Constructive possession is an inference arising from a set of facts that

possession of the contraband was more likely than not. Commonwealth v.

Parker, 847 A.2d 745, 750 (Pa. Super. 2004). Our courts have held that

constructive possession requires proof of the ability to exercise conscious

dominion over the substance, the power to control the contraband, and the

intent to exercise such control. Commonwealth v. Johnson, 920 A.2d 873,

882 (Pa. Super. 2007) (citing Commonwealth v. Valette, 613 A.2d 548, 550

(Pa. 1992)).

      We are mindful that constructive possession can be proven by

circumstantial evidence, and the “requisite knowledge and intent may be

inferred   from   examination   of   the   totality   of   the   circumstances.”

Commonwealth v. Clark, 746 A.2d 1128, 1136 (Pa. Super. 2000) (quoting

Commonwealth v. Haskins, 677 A.2d 328, 330 (Pa. Super. 1996)).

Moreover, we have held that circumstantial evidence is reviewed by the same

standard as direct evidence and a decision by the trial court will be affirmed

“so long as the combination of the evidence links the accused to the crime

beyond a reasonable doubt.” Commonwealth v. Johnson, 818 A.2d 514,

516 (Pa. Super. 2003) (citations omitted).


                                     -6-
J-S68003-18


      The trial court addressed Appellant’s challenge to the sufficiency of the

evidence as follows:

            [Appellant’s] first issue on appeal is that his drug-related
      convictions cannot be sustained, as the Commonwealth did not
      establish actual or constructive possession of the narcotics. The
      narcotics at issue here were not found on [Appellant’s] person,
      therefore, he did not have actual possession of them. However,
      the evidence presented at trial, and found to be credible by this
      [c]ourt establishes that [Appellant] had constructive possession
      of the narcotics. The Pennsylvania Superior Court has defined
      constructive possession as “an inference arising from a set of facts
      that possession of the contraband was more likely than not.”
      Commonwealth v. Sweitzer, 177 A.3d 253, 258 (Pa. Super.
      2017) (citations omitted). Further, the Sweitzer Court noted that
      constructive possession is determined by the totality of the
      circumstances, and requires conscious dominion, which is defined
      as “the power to control the contraband and the intent to exercise
      that control.” Sweitzer, 177 A.3d at 258.

            As Officer Mosesso testified, [Appellant] was the sole
      occupant of the middle row of the vehicle at the time of the traffic
      stop. [Appellant] made numerous furtive gestures toward the
      middle portion of the van. The narcotics were found in a glove
      under a jacket immediately adjacent to [Appellant’s] seat in the
      vehicle, which is where [Appellant] was reaching during the traffic
      stop. As such, [Appellant’s] actions clearly demonstrate conscious
      dominion over the contraband, and, therefore, constructive
      possession.

Trial Court Opinion, 4/9/18, at 4.

      Likewise,   our   review   of   the   certified   record   reflects   that   the

Commonwealth established that Appellant had constructive possession of the

contraband. Officer Mosesso testified that, due to various Motor Vehicle Code

(“MVC”) violations, he conducted a traffic stop of a green minivan, which

contained three rows of seating.        N.T., 6/22/17, at 6-7.        Upon initially

approaching the vehicle, the officer witnessed Appellant, who was seated

                                       -7-
J-S68003-18


alone in the middle row of bucket seats, moving about in the center area

between the seats. Id. While the officer was speaking with the driver of the

vehicle, he again noticed Appellant “moving his left arm in the area of that

center area between the two bucket seats.” Id. at 9.3 Further, it is undisputed

that during the traffic stop Appellant provided the police with two false

identities. Officer Mosesso indicated that he conducted a limited search of the

vehicle “[g]iven the situation with the false IDs that were given and the furtive

movements observed by [the driver] and [Appellant].”           Id. at 13. Officer

Mosesso then stated the following:

       due to the furtive movements of [the driver] and [Appellant] with
       them reaching around and what was observed, I was going to
       conduct a wingspan search of that general area where [the driver]
       and [Appellant] were. So I returned to the vehicle, got all the
       remaining occupants out of the vehicle and then I conducted a
       search of those general areas. During a search of the vehicle,
       between the two bucket seats in the middle to the left where
       [Appellant] was, underneath a camouflage jacket there was a
       camouflage glove that contained three bricks of heroin, two
       baggies of cocaine, one baggie of marijuana and one baggie of
       five Xanax bars.

Id. at 14. The following exchange then transpired between the prosecutor

and Officer Mosesso:

       Q I just want to clarify again. Where exactly were these pills found
       or these drugs found?

       A So it was to the left, directly to the left of where [Appellant] was
       seated in the vehicle.
____________________________________________


3Officer Mosesso also stated that he observed the driver of the vehicle “was
moving some items around in her purse that she had sitting on her lap.” N.T.,
6/22/17, at 9.

                                           -8-
J-S68003-18



      Q So was this on the floor?

      A No, right to the left of the seat was a bag.

      Q Okay.

      A Then on top of the bag were these two gloves, one which
      contained the narcotics, and that camouflage jacket was over top
      of the gloves.

      Q So it goes jacket

      A Correct.

      Q -- gloves, bag, floor?

      A Correct.

      Q Was this the same area where you saw [Appellant] reaching?

      A Yes.

Id. at 14-15. Officer Mosesso also testified that he did not see any of the

other occupants of the vehicle reach toward the area were the contraband was

discovered. Id. at 48.

      This evidence, viewed in a light most favorable to the Commonwealth,

is sufficient to establish that Appellant constructively possessed the glove

containing the contraband that was found directly to the left of where only

Appellant was seated and where Appellant was seen moving.        Appellant’s

actions, which were observed by Officer Mosesso, reflect that Appellant had

power to control the contraband and the intent to exercise such control.

Accordingly, Appellant’s assertion that the Commonwealth failed to present

sufficient evidence to support his convictions lacks merit.

                                     -9-
J-S68003-18


       Appellant next argues that the trial court erred in denying his motion to

suppress physical evidence. Appellant’s Brief at 28-44. Appellant contends

that the police officer lacked reasonable suspicion to effectuate a traffic stop

based upon violations of the MVC, i.e., Sections 4523(a),4 4323(c),5 and

4524(c).6 Id. at 37. We disagree.

       With respect to an appeal from the denial of a motion to suppress, our

Supreme Court has stated the following:

       Our standard of review in addressing a challenge to a trial court’s
       denial of a suppression motion is whether the factual findings are
       supported by the record and whether the legal conclusions drawn
       from those facts are correct. When reviewing the ruling of a
       suppression court, we must consider only the evidence of the
       prosecution and so much of the evidence of the defense as
       remains uncontradicted when read in the context of the record.
       . . . Where the record supports the findings of the suppression
       court, we are bound by those facts and may reverse only if the
       legal conclusions drawn therefrom are in error.
____________________________________________


4 “Compliance with established sound levels. — Every motor vehicle
operated on a highway shall be constructed, equipped, maintained and
operated so as not to exceed the sound level for the vehicle as prescribed in
regulations promulgated by the department.        The test procedures and
instrumentation to be utilized shall also be established by regulation.” 75
Pa.C.S. § 4523(a).

5 “Mufflers and related equipment. — Every motor vehicle shall be
equipped with a muffler or other effective noise suppressing system in good
working order and in constant operation and no muffler or exhaust system
shall be equipped with a cutout, bypass or similar device.” 75 Pa.C.S. §
4523(c).

6 “Other obstruction. — No person shall drive any motor vehicle with any
object or material hung from the inside rearview mirror or otherwise hung,
placed or attached in such a position as to materially obstruct, obscure or
impair the driver’s vision through the front windshield or any manner as to
constitute a safety hazard.” 75 Pa.C.S. § 4524(c).

                                          - 10 -
J-S68003-18



Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (Pa. 2007) (citations

omitted). “It is within the suppression court’s sole province as factfinder to

pass on the credibility of witnesses and the weight to be given their

testimony.” Commonwealth v. Gallagher, 896 A.2d 583, 585 (Pa. Super.

2006). Moreover, we note that our scope of review from a suppression ruling

is limited to the evidentiary record that was created at the suppression

hearing. In re L.J., 79 A.3d 1073, 1087 (Pa. 2013). In addition, questions

concerning the admission and exclusion of evidence are within the sound

discretion of the trial court and will not be reversed on appeal absent an abuse

of discretion.   Commonwealth v. Freidl, 834 A.2d 638, 641 (Pa. Super.

2003).

      Further, we are aware that Pa.R.Crim.P. 581, which addresses the

suppression of evidence, provides in relevant part as follows:

      (H) The Commonwealth shall have the burden . . . of
      establishing that the challenged evidence was not obtained in
      violation of the defendant’s rights.

Pa.R.Crim.P. 581(H). Moreover,

             The Fourth Amendment to the United States Constitution
      and Article I, Section 8 of the Pennsylvania Constitution protect
      individuals from unreasonable searches and seizures, thereby
      ensuring the “right of each individual to be let alone.”
      Schneckloth v. Bustamonte, 412 U.S. 218, 236, 36 L. Ed. 2d
854, 93 S. Ct. 2041 (1973); Commonwealth v. Blair, 394 Pa.
      Super. 207, 575 A.2d 593, 596 (Pa. Super. 1990).

Commonwealth v. By, 812 A.2d 1250, 1254 (Pa. Super. 2002).




                                     - 11 -
J-S68003-18


        To secure the right of citizens to be free from intrusions by police, courts

in Pennsylvania require law enforcement officers to demonstrate ascending

levels of suspicion to justify their interactions with citizens as those

interactions become more intrusive. Commonwealth v. Beasley, 761 A.2d
621, 624 (Pa. Super. 2000).

        It is undisputed that:

        [s]tate case law recognizes three categories of interaction
        between police officers and citizens, which include: (1) a mere
        encounter, or request for information, which need not be
        supported by any level of suspicion, but which carries no official
        compulsion to stop or to respond; (2) an investigative detention,
        which must be supported by reasonable suspicion as it subjects a
        suspect to a stop and a period of detention, but does not involve
        such coercive conditions as to constitute the functional equivalent
        of an arrest; and (3) arrest or custodial detention, which must be
        supported by probable cause.

Commonwealth v. Acosta, 815 A.2d 1078, 1082 (Pa. Super. 2003) (en

banc).

        “[T]he standards concerning the quantum of cause necessary for an

officer to stop a vehicle in this Commonwealth are settled.” Commonwealth

v. Feczko, 10 A.3d 1285, 1290-1291 (Pa. Super. 2010). Traffic stops based

on a reasonable suspicion of criminal activity or a violation of the MVC under

the authority of section 6308(b),7 must serve a stated investigatory purpose.

____________________________________________


7   Section 6308(b) of the MVC provides, in pertinent part, as follows:

        Whenever a police officer . . . has reasonable suspicion that a
        violation of this title is occurring or has occurred, he may stop a



                                          - 12 -
J-S68003-18


Id. at 1291.       Reasonable suspicion exists when there are specific and

articulable facts that create a reasonable suspicion, based on the officer’s

experience, that there is criminal activity afoot. Commonwealth v. Sands,

887 A.2d 261, 271-272 (Pa. Super. 2005). Officers may initiate a stop based

upon reasonable suspicion to gather further information to support the

enforcement of the MVC. 75 Pa.C.S. § 6308(b); Feczko, 10 A.3d at 1288.

Faulty exhaust systems and front windshield obstructions are violations for

which there is a need for further investigation.     See Commonwealth v.

Bailey, 947 A.2d 808, 814-815 (Pa. Super. 2008) (concluding that “if an

officer hears an unusually loud exhaust, the officer may reasonably infer that

there is a problem with the muffler and initiate a stop based upon a reasonable

suspicion that the muffler is not ‘in good working order.’”); Commonwealth

v. Holmes, 14 A.3d 89, 96-97 (Pa. 2011) (reasonable suspicion required to

justify stop for windshield obstruction).

       The trial court concluded that Officer Mosesso established he had

reasonable suspicion to believe the vehicle in which Appellant was a passenger



____________________________________________


       vehicle, upon request or signal, for the purpose of checking the
       vehicle’s registration, proof of financial responsibility, vehicle
       identification number or engine number or the driver’s license, or
       to secure such other information as the officer may reasonably
       believe to be necessary to enforce the provisions of this title.

75 Pa.C.S. § 6308(b).



                                          - 13 -
J-S68003-18


was in violation of multiple provisions of the MVC. The trial court offered the

following analysis:

              Initially, this [c]ourt found that Officer Mosesso had
       probable cause[8] to effectuate a traffic stop, as he credibly
       testified that he effectuated the traffic stop because the vehicle
       did not have an emission sticker, had windshield obstructions, a
       loud exhaust system, and a low hanging exhaust system.
       Ultimately, the lack of emission sticker was not found to be a
       violation of the Vehicle Code, as the vehicle was registered to an
       individual in Butler County which does not require emissions
       testing. However, the other infractions were visible to Officer
       Mosesso at the time of the traffic stop and constituted a violation
       of the Vehicle Code. Therefore, he possessed probable cause to
       effectuate a traffic stop.

Trial Court Opinion, 4/9/18, at 5.

       Our review of the record reflects that Officer Mosesso testified that at

the time he stopped the vehicle, he observed the green minivan had an

“extremely loud exhaust,” the “muffler was hanging low from the chassis of

the vehicle,” and there were “numerous windshield obstructions hanging from

the front rearview mirror.” N.T., 6/22/17, at 5-6, 30-32. This testimony is

sufficient to establish reasonable suspicion necessary to stop the vehicle in

which appellant was a passenger. Thus, because the police officer articulated

facts at the suppression hearing that amounted to reasonable suspicion, we



____________________________________________


8 The trial court was apparently of the mistaken belief that the officer required
probable cause of a MVC violation in order to effectuate a stop of the vehicle.
However, we will address this issue under the appropriate standard of
reasonable suspicion of an MVC violation to justify the stop. We further note
that reasonable suspicion is a less stringent standard than probable cause.
Holmes, 14 A.3d at 95.

                                          - 14 -
J-S68003-18


conclude that the stop of Appellant’s vehicle was lawful. Accordingly, the trial

court did not err in denying Appellant’s motion to suppress evidence obtained

following the stop of the vehicle, and Appellant’s second issue lacks merit.

      Appellant last argues that his sentence is illegal because the trial court

failed to properly calculate his credit for time served. Appellant’s Brief at 45-

46. Specifically, Appellant asserts that the trial court erred in failing to award

him credit for the period he was incarcerated after his bond was revoked until

he was sentenced, which is the equivalent of eighty-three days.             Id. The

Commonwealth has conceded that the case should be remanded to the trial

court for a determination of whether Appellant is entitled to additional credit

toward his sentence. Commonwealth’s Brief at 29.

      As we have stated, a “challenge to the trial court’s failure to award credit

for time served prior to sentencing involves the legality of sentence. A claim

challenging    the   legality   of   a   sentence   is   appealable   as   of   right.”

Commonwealth v. Little, 612 A.2d 1053, 1053 n.1 (Pa. Super. 1992).

      With regard to awarding credit for time served, the Sentencing Code

provides, in relevant part, as follows:

      § 9760. Credit for time served

            After reviewing the information submitted under section
      9737 (relating to report of outstanding charges and sentences)
      the court shall give credit as follows:

              (1) Credit against the maximum term and any
              minimum term shall be given to the defendant for all
              time spent in custody as a result of the criminal charge
              for which a prison sentence is imposed or as a result

                                         - 15 -
J-S68003-18


            of the conduct on which such a charge is based. Credit
            shall include credit for time spent in custody prior to
            trial, during trial, pending sentence, and pending
            the resolution of an appeal.

42 Pa.C.S. § 9760(1) (emphasis added).

      Our review of the trial court’s sentencing order on appeal reflects that

the trial court granted Appellant credit for time served totaling twenty-nine

days, starting on June 13, 2016, and ending on July 11, 2016.              Order,

9/12/17, at 2. However, after his conviction on June 22, 2017, and until his

sentencing on September 12, 2017, Appellant was in custody because the trial

court revoked Appellant’s bond at the end of his trial. N.T., 6/22/17, at 150.

The trial court’s sentencing order dated September 12, 2017, does not include

credit for this period. Accordingly, we are constrained to vacate the judgment

of sentence and remand this matter to the trial court to calculate accurately

the credit for time that Appellant has served.

      Convictions affirmed. Judgment of sentence vacated. Case remanded

for further proceedings consistent with this memorandum.              Jurisdiction

relinquished.




                                    - 16 -
J-S68003-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2019




                          - 17 -